DETAILED ACTION
This Office Action is in response to Amendment filed April 13, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 93-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 93 and 99, it is not clear what the limitation “at least portions of the source, the first semiconductor material, the second semiconductor material, and the drain are laterally aligned (emphasis added)” recited on lines 8-9 of claim 93 and on lines 6-8 of claim 99 refers to, and whether the limitation complies with the written description requirement, because (a) Applicants did not originally disclose the limitation per se, and the phrase “at least portions” can suggest “an entirety of”, (b) however, Applicants did not originally disclose that an entirety “of the source, the first semiconductor material, the second semiconductor material, and the drain are laterally aligned”, and (c) in addition, it is not clear whether the limitation cited above suggests that “at least portions of the source, at least portions of the first semiconductor material, at least portions of the second semiconductor material, and at least portions of the drain are laterally aligned”, or “at least a portion of the source, at least a portion of the first semiconductor material, at least a portion of the second semiconductor material, and at least a portion of the drain are laterally aligned”, depending on how the new limitation is interpreted, the claimed transistor would have different configurations.
(2) Further regarding claims 93 and 99, it is not clear what the phrase “laterally aligned” recited on line 9 of claim 93 and on line 8 of claim 99 implies, because (a) the source, the first and second semiconductor material, and the drain shown in Fig. 1 of current application are not exactly “laterally aligned” since they have different vertical positions and different heights, and (b) reciting the new limitation including the phrase “laterally aligned” is akin to claiming that the blocks in Jenga game are vertically aligned even though the blocks are randomly arranged with different lateral positions of the centers of mass of the blocks.
Claims 94-98 depend on claim 93, and claims 100-104 depend on claim 99, and therefore, claims 94-98 and 100-104 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 93-95, 97 and 98, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2013/0193485) in view of Qiu et al. (US 2015/0263116)
Regarding claim 93, Akiyama et al. disclose a transistor (Fig. 13), comprising: a source (region adjacent to conductive film 111a in contact with electron supply layer 104 near source electrode 112s); a first semiconductor material (103; GaN) ([0048]) in electrical contact with the source, the first semiconductor material comprising gallium and nitrogen; a second semiconductor material (132) (gallium oxide; [0080]) adjacent the first semiconductor material, because (a) even though Akiyama et al. refer to the gallium oxide film 132 as an insulating film, Applicants refer to gallium oxide as a semiconductor material in paragraph [0022] of current application, and (b) in other words, the term “semiconductor” is relative, and Akiyama et al. also refer to the aluminum nitride film, which is a well-known semiconductor material film, as an insulating film; the second semiconductor material comprising gallium and oxygen; a drain (region adjacent to conductive film 111a in contact with electron supply layer 104 near drain electrode 112d) in (electrical) contact with the second semiconductor material (132), wherein at least portions of the source, the first semiconductor material, the second semiconductor material, and the drain are laterally aligned when the transistor structure is viewed as printed and shown in Fig. 13 of Akiyama et al., i.e. the transistor is viewed after rotating 90o with the drain electrode 112d positioned above the source electrode 112s; a polarization layer (104; AlGaN) between the first semiconductor material (103) and a gate (108g); and a source contact (111a, 112s or 111a + 112s) on the source and a drain contact (111a, 112d or 111a + 112d) on the drain, because the preposition “on” does not necessarily suggest “directly on”.
Akiyama et al. differ from the claimed invention by not showing that the source and the drain comprise indium, gallium, and nitrogen.
Qiu et al. disclose a transistor (Fig. 1c) comprising a source (120OMS) and a drain (120OMD) comprising indium, gallium and nitrogen (last sentence of [0016]).
Since both Akiyama et al. and Qiu et al. teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source and drain, which are contact regions with the conductive films 111a of Akiyama et al., can comprise indium, gallium and nitrogen as disclosed by Qiu et al., because (a) a heavily doped InGaN layer has been commonly employed as a source and a drain in forming GaN-based semiconductor devices as disclosed by Qiu et al. due to its compatibility with other GaN-based semiconductor materials and small bandgap, (b) the heavily doped InGaN layer would prevent direct contact between the conductive films 111a and the electron supply layer 104 of Akiyama et al., and thus would reduce contamination in the electron supply layer 104, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 94, Akiyama et al. in view of Qiu et al. differ from the claimed invention by not showing that the second semiconductor material comprises Ga2O3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second semiconductor material can comprise Ga2O3, because (a) Ga2O3 is a stoichiometric composition of gallium oxide, and thus has been widely known and commonly employed gallium oxide material composition that can be easily formed at a low cost, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 96-98, Akiyama et al. further disclose for the transistor of claim 93 that the polarization layer (104) extends along a side wall of the first semiconductor material (103), and the second semiconductor material (132) is in contact with the polarization layer along the side wall (claim 96), the source contact (111a, 112s or 111a + 112s) and the drain contact (111a, 112d or 111a + 112d) each comprise a metal ([0057]) (claim 97), further comprising a dielectric layer (107 or 109) ([0051]) on the polarization layer (104), wherein the gate (108g) is on the dielectric layer (claim 98).

Claims 99 and 101-104, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2013/0193485)
In the below prior art rejection, please refer to the explanations for the corresponding limitations above.
Regarding claim 99, Akiyama et al. disclose a transistor (Fig. 13), comprising: a first semiconductor material (103) in electrical contact with a source (region of 104 adjacent 111a, or 111a or 112s), because Applicants do not specifically claim what can constitute the “source”, the first semiconductor material comprising gallium and nitrogen; a second semiconductor material (132) adjacent the first semiconductor material, a drain (region of 104 adjacent 111a, or 111a or 112d) in (electrical) contact with the second semiconductor material, because Applicants do not specifically claim what can constitute the “drain”, wherein at least portions of the source, the first semiconductor material, the second semiconductor material, and the drain are laterally aligned when the transistor shown in Fig. 13 is viewed with the drain electrode 112d disposed above the source electrode 112s; and a polarization layer (104) between the first semiconductor material and a gate (108g).
Akiyama et al. differ from the claimed invention by not showing that the second semiconductor material comprising Ga2O3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second semiconductor material can comprise Ga2O3, because (a) Ga2O3 is a stoichiometric composition of gallium oxide, and thus has been widely known and commonly employed gallium oxide material composition that can be easily formed at a low cost, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 101-104, Akiyama et al. further disclose that the polarization layer (104) extends along a side wall of the first semiconductor material (103), and the second semiconductor material (132) is in contact with the polarization layer along the side wall (claim 101), further comprising a source contact (111a, 112s or 111a + 112s) on the source and a drain contact (111a, 112d or 111a + 112d) on the drain (claim 102), wherein the source contact (111a, 112d or 111a + 112d) and the drain contact (111a, 112d or 111a + 112d) each comprise a metal (claim 103), further comprising a dielectric layer (107 or 109) on the polarization layer (104), wherein the gate (108g) is on the dielectric layer (claim 104).

Allowable Subject Matter
Claims 73-75, 79, 80, 84 and 85 are allowed, because Akiyama et al. do not disclose the newly added limitation to the amended claim 73, which was combined limitations of claims 76-78, especially the limitation of original claim 78 of “a lateral side of the gate substantially aligns with the side wall of the first semiconductor material, the side wall proximate the second semiconductor material.”

Response to Arguments
Applicants’ arguments with respect to claims 93 and 99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boles et al. (US 10,622,467)
Ikeda et al. (US 8,035,128)
Takehiko et al. (US 8,330,167)
Costa et al. (US 6,521,961)
Liu et al. (US 10,937,900)
Lee (US 10,026,825)
Jeon et al. (US 9,570,597)
Dasgupta et al. (US 2015/0187924)
Shih et al. (US 9,048,305)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 11, 2022